EXHIBIT 13 A Blueprint For Success 2009 Annual Report [PHOTOS OMITTED] [LOGO] The First of Long Island Corporation The First National Bank of Long Island Where Everyone Knows Your Name ™ A Message from the President & CEO [PHOTO OMITTED] Dear Shareholder: I am pleased to report The First of Long Island Corporation once again had record earnings, growing to almost $13.5 million, or $1.84 per share in 2009.In addition, our dividend increased 15%, or 10 cents per share.This is noteworthy, because many banks had to cut or eliminate their dividend due to capital concerns. 2009 was a year of growth.Our total assets grew $413.6 million, or 32.8%, and deposits grew $377.2 million, or 41.9%.A portion of our deposit growth was deployed into loans, which grew $169.5 million, or 25.8%, with the balance being deployed into securities. During the year, our Bank opened two new branches, a Commercial Banking Unit (CBU) in Port Jefferson Station in the first quarter, and a full-service branch in Bayville during the third quarter.In the fourth quarter, we converted our Valley Stream CBU into a full-service branch.These three initiatives were a significant part of our deposit and overall balance sheet growth along with a successful IRA campaign and increased recognition of our brand as we integrated a number of marketing initiatives into a disciplined sales management program.Additionally, the Bank developed 19 new middle market relationships with firms doing in excess of $10 million in sales, and 41 new relationships with firms doing between $1 million and $10 million in sales, which we believe resulted from the market's recognition of our brand of banking.We are confident these 60 new commercial relationships will add real franchise value to our institution and additional core deposits. During 2009, unemployment, foreclosures and bankruptcies continued to rise at disturbing rates.As we enter 2010, we do not feel we are out of the woods in terms of the economic environment; however, our credit quality as of December 31, 2009 remained excellent as evidenced by having only two non-performing loans in the portfolio for $432,000.This is only .05% of our total loans.Credit quality remains a daily focus of the senior management team at The First National Bank of Long Island.This is certainly not a time to let down our guard.Obviously, the banking industry is experiencing increased delinquencies and non-performing loans in our present economic circumstances.Regardless of our vigilance, we are not immune to the environment. During 2010, we intend to open four more branches in our marketplace: full-service branches in Sea Cliff and Cold Spring Harbor in the first quarter, and full-service branches in Bellmore and East Meadow in the second quarter.We are mitigating the risks associated with branch expansion by opening very small branches that generally have fixed rents for a ten-year period and relatively small variable costs.It is an environment in which we must remain judicious.Based on our assessment of existing economic conditions, we currently plan to slow loan growth and be less assertive with deposit rate promotions.In addition, we plan to continue employing measures designed to preserve capital. The design and formatting of our new branches hopefully relays the consistent and identifiable values of our organization, which is to give warm and friendly service to our customers.We have not gone with the cubicle and plasma screen look, but rather have designed our branches with soft lighting, rich woods and perhaps a fireplace, the type of environment in which we would like our customers to continue to conduct their businesswarm, personal and friendly. By the end of 2010, we expect to be serving our marketplace with 33 locations.We hope you will have an opportunity to visit one of our new sites.It is not our plan to become a growth machine, but rather to be measured and disciplined in how we expand, invest and seek returns for our shareholders.I admit that our approach is not necessarily unique, but I do believe the level of service offered by our Bank differentiates us within the marketplace. Besides credit quality, we are acutely aware that we must protect the Bank from the risks associated with rising interest rates.This will be another challenge for the industry in the not too distant future.We believe The First of Long Island Corporation is well positioned to meet this challenge.We continue to attend to what we feel is necessary to mitigate risk, balance growth, and create value, with a long-term view as to what is best for our investors. Michael N. Vittorio President and Chief Executive Officer 1 CONTENTS BRANCH LOCATIONS SELECTED FINANCIAL DATA BOARD OF DIRECTORS AND EXECUTIVE OFFICERS BRANCH EXPANSION EMPLOYEE PROFILES HIGHLIGHTS FINANCIALS OFFICERS & OFFICIAL STAFF BUSINESS ADVISORY BOARD Branch Locations [PHOTO OMITTED] 31 Branches and Growing Full-Service Offices [PHOTO OMITTED] BABYLON 42 Deer Park Avenue Babylon, NY11702 (631) 422-1700 Colleen A. Vogelsberg Vice President & Branch Manager [PHOTO OMITTED] BAYVILLE 282 Bayville Avenue Bayville, NY11709 (516) 628-1288 Keith DeCuir Assistant Vice President & Branch Manager COMING SOON! BELLMORE [PHOTO OMITTED] COLD SPRING HARBOR 147 Main Street Cold Spring Harbor, NY11724 (631) 367-3600 Colleen M. DeStefano Vice President & Branch Manager COMING SOON! EAST MEADOW [PHOTO OMITTED] GARDEN CITY 1050 Franklin Avenue Garden City, NY11530 (516) 742-6262 Carol A. Kolesar Vice President & Branch Manager [PHOTO OMITTED] 2 GLEN HEAD 10 Glen Head Road Glen Head, NY11545 (516) 671-4900 John J. Mulder Jr. Vice President & Branch Manager [PHOTO OMITTED] GREENVALE 7 Glen Cove Road Greenvale, NY11548 (516) 621-8811 Christina Marotta Vice President & Branch Manager [PHOTO OMITTED] HUNTINGTON 253 New York Avenue Huntington, NY11743 (631) 427-4143 Frank M. Plesche Vice President & Branch Manager [PHOTO OMITTED] LOCUST VALLEY 108 Forest Avenue Locust Valley, NY11560 (516) 671-2299 Elizabeth A. Materia Vice President & Branch Manager [PHOTO OMITTED] MERRICK 1810 Merrick Avenue Merrick, NY11566 (516) 771-6000 Cathy C. O’Malley Vice President & Branch Manager [PHOTO OMITTED] NORTHPORT 711 Fort Salonga Road Northport, NY11768 (631) 261-4000 Mary T. Sullivan Vice President & Market Manager [PHOTO OMITTED] NORTHPORT VILLAGE 105 Main Street Northport, NY11768 (631) 261-0331 Vincent P. Bartilucci Vice President & Branch Manager Mary T. Sullivan Vice President & Market Manager 3 [PHOTO OMITTED] OLD BROOKVILLE 209 Glen Head Road Old Brookville, NY11545 (516) 759-9002 Henry C. Suhr Vice President & Branch Manager [PHOTO OMITTED] ROCKVILLE CENTRE 310 Merrick Road Rockville Centre, NY11570 (516) 763-5533 Linda Roldan Vice President & Branch Manager [PHOTO OMITTED] ROSLYN HEIGHTS 130 Mineola Avenue Roslyn Heights, NY11577 (516) 621-1900 Lorraine Russo Vice President & Branch Manager [PHOTO OMITTED] SEA CLIFF 299 Sea Cliff Avenue Sea Cliff, NY11579 (516) 671-7868 Kirk B. Thomas Assistant Vice President & Branch Manager [PHOTO OMITTED] VALLEY STREAM 127 East Merrick Road Valley Stream, NY11580 (516) 825-0202 Toni Valente Vice President & Branch Manager [PHOTO OMITTED] WOODBURY 800 Woodbury Road, Suite M Woodbury, NY11797 (516) 364-3434 Allison Stansfield Vice President & Branch Manager Commercial Banking Offices [PHOTO OMITTED] BOHEMIA 30 Orville Drive Bohemia, NY11716 (631) 218-2500 Kathleen M. Crowe Vice President & Branch Manager 4 [PHOTO OMITTED] DEER PARK 60 East Industry Court Deer Park, NY11729 (631) 243-2600 Joanne Maiorana-Davis Vice President & Branch Manager FARMINGDALE [PHOTO OMITTED] 22 Allen Boulevard Farmingdale, NY11735 (631) 753-8888 Sandy F. Buttacy Vice President & Branch Manager [PHOTO OMITTED] 2091 New Highway Farmingdale, NY11735 (631) 454-2022 Robert A. Pizza Vice President & Branch Manager [PHOTO OMITTED] GREAT NECK 536 Northern Boulevard Great Neck, NY11021 (516) 482-6666 Joanne Bosco Vice President & Branch Manager [PHOTO OMITTED] HAUPPAUGE 330 Motor Parkway Hauppauge, NY11788 (631) 952-2900 JoAnn Diamond Vice President & Branch Manager [PHOTO OMITTED] HICKSVILLE 106 Old Country Road Hicksville, NY11801 (516) 932-7150 Joyce C. Graber Vice President & Branch Manager [PHOTO OMITTED] NEW HYDE PARK 243Jericho Turnpike New Hyde Park, NY11040 (516) 328-3100 Giuseppe Sparacino Vice President & Branch Manager 5 [PHOTO OMITTED] PORT JEFFERSON STATION Davis Professional Park 5225 Nesconset Highway Building 4, Suite 21 Port Jefferson Station, NY11776 (631) 928-4411 Susan Donovan Vice President & Branch Manager MANHATTAN [PHOTO OMITTED] 232 Madison Avenue New York, NY10016 (212) 213-8111 Judith A. Ferdinand Vice President & Branch Manager [PHOTO OMITTED] 225 Broadway, Suite 703 New York, NY10007 (212) 693-1515 Gladys Ruggiero Vice President & Branch Manager [PHOTO OMITTED] 1501 Broadway, Suite 301 New York, NY10036 (212) 278-0707 Doris M. Burkett Vice President & Branch Manager Select Service Banking Centers [PHOTO OMITTED] LAKE SUCCESS 3000 Marcus Avenue Lake Success, NY11042 (516) 775-3133 Jerry Scansarole Vice President & Branch Manager [PHOTO OMITTED] SMITHTOWN 285 Middle Country Road, Suite 104 Smithtown, NY11787 (631) 265-0200 Frances A. Koslow Vice President & Branch Manager Selected Financial Data [PHOTOS OMITTED] 6 S E L E C T E DF I N A N C I A LD A T A The following is selected consolidated financial data for the past five years.This data should be read in conjunction with the information contained under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the accompanying consolidated financial statements and related notes. INCOME STATEMENT DATA: Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Income PER SHARE DATA: Basic Earnings $ Diluted Earnings Cash Dividends Declared Dividend Payout Ratio % Stock Splits/Dividends Declared - - 2-for-1 - - Book Value $ Tangible Book Value BALANCE SHEET DATA AT YEAR END: Total Assets $ Loans Allowance for Loan Losses Deposits Borrowed Funds Stockholders' Equity AVERAGE BALANCE SHEET DATA: Total Assets $ Loans Allowance for Loan Losses Deposits Borrowed Funds Stockholders' Equity FINANCIAL RATIOS: Return on Average Assets (ROA) % Return on Average Stockholders' Equity (ROE) % Average Equity to Average Assets % S T O C KP R I C E S The Corporation’s Common Stock trades on The Nasdaq Capital Market tier of The Nasdaq Stock Market under the symbol FLIC. The following table sets forth high and low sales prices for the years ended December 31, 2009 and 2008. Quarter High Low High Low First $ Second Third Fourth At December 31, 2009, there were 587 stockholders of record of the Corporation’s Common Stock.The number of stockholders of record includes banks and brokers who act as nominees, each of whom may represent more than one stockholder. 7 Board of Directors and Executive Officers Board of Directors - The First of Long Island Corporation Allen E. Busching Principal B&B Capital (consulting and private investment) Paul T. Canarick President & Principal Paul Todd, Inc. (construction company) Alexander L. Cover Management Consultant Self Employed (financial consulting) William H.J. Hoefling CEO – Managing Member Crystal Pond Capital Partners LLC (equity investments) Howard Thomas Hogan Jr., Esq. Director Hogan & Hogan (attorney at law) John T. Lane Retired Managing Director J.P. Morgan & Co. J. Douglas Maxwell Jr. Chief Financial Officer NIRx Medical Technologies LLC (medical instrumentation) Stephen V. Murphy President S.V. Murphy & Co., Inc. (investment banking) Milbrey Rennie Taylor Strategic and Media Consultant Walter C. Teagle III Non-executive Chairman President Teagle Management, Inc. (private investment company) Michael N. Vittorio President & Chief Executive Officer [PHOTO OMITTED] From left to right (Standing): Alexander L. Cover, Stephen V. Murphy, William H.J. Hoefling, Howard Thomas Hogan Jr., Esq., Michael N. Vittorio, Allen E. Busching and J. Douglas Maxwell Jr. From left to right (Sitting): Paul T. Canarick, Walter C. Teagle III and John T. Lane Not pictured:Milbrey Rennie Taylor 8 Executive Officers - The First National Bank of Long Island Michael N. Vittorio President & Chief Executive Officer Sallyanne K. Ballweg Senior Executive Vice President Mark D. Curtis Executive Vice President Chief Financial Officer & Cashier John Grasso Executive Vice President Distribution Executive Brian J. Keeney Executive Vice President Executive Trust Officer Richard Kick Executive Vice President Senior Operations Officer Donald L. Manfredonia Executive Vice President Senior Lending Officer [PHOTO OMITTED] From left to right (standing): Mark D. Curtis, John Grasso, Michael N. Vittorio, Richard Kick and Brian J. Keeney; (Sitting):Sallyanne K. Ballweg and Donald L. Manfredonia Branch Expansion A Solid, Client-Focused Strategy for Growth During a time when many throughout the financial services sector struggled to remain viable for yet another day, our strength and stability enabled The First National Bank of Long Island to remain focused on our solid strategy for market growth and branch expansion. Expanding our footprint in key markets is an integral element of our blueprint for success for the Bank, and for the affluent households and businesses we serve. By strategically strengthening our presence in those communities where our key clients live and work, we continue to provide the superior financial products and services to meet their personal and business banking needs. With a growing branch network that currently consists of 31 branches, we are enhancing our brand presence as the Bank “Where Everyone Knows Your Name™” and bolstering our reputation as a stable, regional bank. Our branches are designed to meet the needs of each specific market area, from commercial banking centers in Manhattan and select service banking centers in Lake Success and Smithtown, to full-service branches across Nassau and Suffolk. NEW BRANCHES [PHOTO OMITTED] Sea Cliff, Bayville, Cold Spring Harbor, Port Jefferson Station [PHOTO OMITTED] Our Valley Stream Staff From left to right (standing):Michele DiPietro, Teller; Nicole Blennau, Customer Service Representative and Vivette Simon, Head Teller From left to right (sitting): Toni Valente, Vice President & Branch Manager and Susan Pickrodt, Assistant Branch Manager 31 Branches and Growing [PHOTO OMITTED] COMING SOON Bellmore, East Meadow 9 In 2009, we opened a new, full-service branch in Bayville, as well as a new commercial banking office in the heart of the thriving business community of Port Jefferson Station. We also converted our Valley Stream office from a commercial banking center to a full-service branch to meet the needs of the people and businesses in that community. As a result, we’ve successfully grown our deposits and strengthened our banking relationships throughout our network. This is a strategy we plan to continue in 2010. As of March 8, we have opened two new full-service branches in Sea Cliff and Cold Spring Harbor on Long Island’s upscale north shore.Within the next several months, these branches will be joined by two more in Bellmore and East Meadow. Our market commitment will continue – and grow stronger – as we look into strategically expanding our footprint within the affluent communities of Nassau and Suffolk and build a blueprint for success for our future, and that of our clients. [PHOTO OMITTED] Ribbon-Cutting Ceremony at our new Bayville branch From left to right:John Grasso, Executive Vice President; Pat LaGrasta, Head Teller; Elizabeth Materia, Vice President & Branch Manager; Feroza G. Mehta, Customer Service Representative/Administrative Assistant; Keith DeCuir, Assistant Vice President & Branch Manager; Michael N. Vittorio, President & CEO; and Sallyanne K. Ballweg, Senior Executive Vice President Employee Profiles [PHOTOS OMITTED] Jerry Scansarole – Vice PresidentBranch Manager – Lake Success A 30-year banking industry veteran, Jerry Scansarole made the move from a “big” bank to The First National Bank of Long Island’s select service banking center in Lake Success nearly four years ago. This transition from the “mass market” to a more specialized, individualized approach to banking has been an exciting one, according to Jerry, particularly during these challenging economic times. “While the recent events in our industry have made for a more challenging climate, there are also more opportunities in terms of the financial services and strategies we can provide. I work with affluent individuals and principals of large corporations, rather than the broader mass market, and help them develop strategies to maximize their banking and investments. We offer them access to a wide variety of products and services that fit their needs and goals. This specialized approach – and the quality of our service – is something other banks simply can’t beat.” This service-driven approach is part of Jerry’s “blueprint for success” for his branch, which has seen deposit balances more than double since 2006. “There are opportunities for select service banking centers like ours to give our clients access to the alternative investment vehicles they seek, and generate additional revenue for the Bank.” [PHOTO OMITTED] What Is Your Blueprint for Success? [PHOTOS OMITTED] Christina Marotta – Vice PresidentBranch Manager – Greenvale Christina Marotta’s “blueprint for success” can be found in the bond she’s created with each of her personal and business banking customers since she began managing the full-service Greenvale branch in 2006. “We always go above and beyond for our customers. I take the time to get to know my customers, both on a business and a personal level. This helps me establish a bond. Many of our customers feel they are part of our bank family - they truly are ‘valued’ customers,” Christina explains. “The quality of service we offer is unlike any other, and that extends all the way up to senior management. If I ever need the executives to join me in meeting a customer, they will make themselves available.” That’s what Christina attributes to her own growth and The First National Bank of Long Island’s continued growth despite a challenging and increasingly competitive business environment. “Our clients come to us for personal service and we deliver.I meet with my customers at least once a month and will gladly travel to their offices to help them solve a problem.” [PHOTO OMITTED] Employee Profiles [PHOTOS OMITTED] 10 Donald L. Manfredonia – Executive Vice PresidentSenior Lending Officer – Commercial Lending A senior lending officer here since 1982, Donald Manfredonia has been part of the team that has helped The First National Bank of Long Island evolve into an almost $1.7 billion regional bank, but he still gets his biggest enjoyment helping business customers create their own “blueprint for success.” “We work one-on-one with our customers to help them become more successful. There have been many instances where the bank has enabled customers to achieve their goals and grow their business or expand their network of opportunities,” Don says. “One client we brought in during the early 1990s came to us with $2 million in sales. We loaned him the money to buy another company and now the business is recording $25 to $30 million in sales. Our loan catapulted them to grow to 10 times their original size – and they are still our customer. Our hands-on approach, understanding of our clients’ business and philosophy and management agility enable us to structure deals that make sense for all parties involved.” While Don views the Bank’s growth in recent years as exciting and stimulating, since it gives the bank the ability to do more for its customers, he also holds steadfast to its responsibility to the stockholders, which requires a disciplined, responsible approach to lending. “We’ve always taken a measured and disciplined approach to lending money. Our clients realize we are their partner and a company they can rely on for support, despite whatever is going on in the economy.” [PHOTO OMITTED] What Is Your Blueprint for Success? [PHOTOS OMITTED] Linda Roldan – Vice PresidentBranch Manager – Rockville Centre Rockville Centre’s Branch Manager, Linda Roldan, has only been a part of The First National Bank of Long Island for about 18 months, but the former “big bank” Branch Manager who began her career in 1990 has seen significant growth in the technology and service options during that time. “The Bank has not only been expanding its network but also giving customers new, off-site banking options – from remote deposit scanners and an upgraded web site to e-statements and other ‘green’ initiatives,” she explains. “But what sets us apart is our personal touch and our accessibility. I was recently working on establishing a relationship with a library that was looking to leave its financial institution because the executives were concerned about its stability. I shared our information with them and to show just how personal we are, the Bank’s President and CEO came with me to welcome this new customer to our institution.” Linda sees personal service as critical to the Bank’s “blueprint for success.” “Personally, what I find to be most important is to give our customers options. They can come to me with an issue and I’ll outline the various options available to help resolve it.” [PHOTO OMITTED] [PHOTO OMITTED] TOTAL ASSETS Grew $413.6million or33% to $1.68 billion [PHOTO OMITTED] DEPOSITS Grew to $1.28 billion or 42% [PHOTO OMITTED] EARNINGS Increased to almost $13.5 million or $1.84per share [PHOTO OMITTED] ASSET QUALITY Remains excellent with non-performing loans at only .05% of total loans [PHOTO OMITTED] CASH DIVIDENDS Increased 15%, or 10 cents per share [PHOTO OMITTED] 11 M A N A G E M E N T ' SD I S C U S S I O NA N DA N A L Y S I SO F F I N A N C I A LC O N D I T I O NA N DR E S U L T SO FO P E R A T I O N S The following is management's discussion and analysis of certain significant factors that have affected the Corporation’s financial condition and operating results during the periods included in the accompanying consolidated financial statements, and should be read in conjunction with such financial statements. The Corporation’s financial condition and operating results principally reflect those of its wholly-owned subsidiary, The First National Bank of Long Island, and subsidiaries wholly-owned by the Bank, either directly or indirectly, The First of Long Island Agency, Inc., FNY Service Corp (“FNY”)., and The First of Long Island REIT, Inc. (“REIT”).The consolidated entity is referred to as the “Corporation” and the Bank and its subsidiaries are collectively referred to as the “Bank.”The Bank’s primary service area is Nassau and Suffolk Counties, Long Island.However, the Bank has three commercial banking branches in Manhattan and may open additional Manhattan branches in the future. Overview Overview – 2009 Versus 2008.The Corporation earned $1.84 per share in 2009, an increase of 6 cents, or 3.4%, over $1.78 earned in 2008.Cash dividends per share grew by 10 cents, or 15.2%, from 66 cents per share in 2008 to 76 cents this year. The Bank’s core business of gathering deposits and making loans was strong in 2009.Total deposits grew by $377.2 million, or 41.9%, and gross loans grew by $169.5 million, or 25.8%.Two thirds of the overall deposit growth came from savings and money market products, with most of the remaining growth occurring in time deposits.Contributing to deposit growth were new branch openings and expansion of existing branches, competitively priced deposit products, a high level of customer service and deposit rate promotions.In addition, management believes that uncertainty in the equity markets and the negative publicity surrounding money center banks also played a role. Loan growth, the primary driver of earnings growth in 2009, principally occurred in what management considers to be lower risk loan categories including multifamily commercial mortgages, owner occupied commercial mortgages, and first lien residential mortgages with ten to fifteen year terms.By contrast, management considers construction and land development loans to be high risk and has purposely not grown this category.Construction and land development loans amounted to only $3.1 million, or .4% of gross loans, at year-end 2009.Loan growth occurred in 2009 as part of management’s continued efforts to improve the Bank’s current and future earnings prospects by making loans a larger portion of the overall balance sheet. The Bank has not originated nor does it hold any subprime or alt-A mortgages in its loan portfolio, nor has it originated any loans that management would otherwise consider to be high risk.The credit quality of the Bank’s loan portfolio remains excellent as evidenced by, among other things, a very low level of delinquent and nonaccrual loans.Nonaccrual loans amounted to $432,000 at year-end 2009, or .05% of gross loans.Total loans past due 30 days or more, including nonaccrual loans, plus troubled debt restructurings amounted to $2.7 million at year-end 2009, or .32% of gross loans.In addition, the Bank had no foreclosed real estate at year-end 2009.The credit quality of the Bank’s securities portfolio also remains excellent.All of the Bank’s mortgage securities are backed by mortgages underwritten on conventional terms, and 96% of these securities and underlying mortgages represent full faith and credit obligations of the U.S. government.As full faith and credit obligations, the U.S. government guarantees the timely payment of principal and interest thereon.Substantially all of the remaining debt securities in the Bank’s portfolio, consisting almost exclusively of municipal securities, are rated A or better by major rating agencies. National and local economic conditions remained unfavorable throughout 2009.Furthermore, management believes that economic conditions will not improve considerably in 2010, and any improvement beyond 2010 will occur slowly over an extended period of time.In addition the Bank has grown its loan portfolio at a compound annual growth rate of 19% over the last five years and its loan portfolio is primarily comprised of commercial and residential real estate loans concentrated on Long Island and in New York City.Based on these and other factors, and despite the fact that the Bank has a very low level of identified problem loans, in closing the fourth quarter of this year management decided to increase the Bank’s allowance for loan losses relative to gross loans.The Bank’s allowance for loan losses at year-end 2009 is $10.3 million, or 1.25% of gross loans, compared to $6.1 million, or .92% of gross loans, at year-end 2008.Going forward, management will continue to carefully assess the adequacy of the Bank’s allowance for loan losses in light of a variety of factors including national and local economic conditions and the specific composition and characteristics of the Bank’s loan portfolio. Depending on this assessment, and absent any significant increase in identified problem loans, management may continue to increase the Bank’s allowance for loan losses relative to gross loans.In addition, based on its assessment of current economic conditions, management currently plans to significantly slow loan growth and be less assertive in terms of deposit rate promotions. On an ongoing basis management will continue to assess loan and deposit growth and may change its current plan based on, among other things, current economic conditions, levels of problem loans and the Bank’s capital ratios. 12 The Bank’s capital ratios trended down in 2009 due to overall balance sheet growth and growth in the Bank’s loan portfolio, but still exceed the current regulatory criteria for a well-capitalized bank.Total stockholders’ equity before accumulated other comprehensive income or loss grew by $8.7 million in 2009 versus $3.4 million in 2008.The larger growth in 2009 is primarily attributable to the fact that the Corporation significantly reduced its share repurchases in order to preserve and build capital in light of the unfavorable economic climate. In addition, on an ongoing basis the Corporation will continue to assess the level of its cash dividend and may, based on its capital preservation goals or otherwise, depart from its historical dividend trend in light of current economic conditions and a variety of other factors which include but are not limited the Bank’s overall balance sheet growth, loan growth and capital ratios. Net interest margin declined in 2009 because the rates available for investments in loans and securities declined, and rapid deposit growth resulted in the need to temporarily invest excess cash in low yielding balances with correspondent banks until better yielding loans and securities could be originated or purchased.Margin also declined because management shortened the average duration of the Bank’s taxable securities portfolio as a prudent measure to, among other things, protect the Bank’s net interest income in the event of an increase in interest rates.Noninterest income increased by $1.5 million, or 23.6%, in 2009 because of increases in service charge income and gains on sales of securities of $.5 million and $1.2 million, respectively.FDIC insurance expense increased by $1,630,000, or from $558,000 in 2008 to $2,188,000 this year.The increase was caused by failures in the industry and their adverse impact on the deposit insurance fund (“DIF”).Pension plan expense increased by $1,041,000, or from $576,000 in 2008 to $1,617,000 this year.The increase resulted from a decline in long-term interest rates and the poor performance of the equity markets in 2008.Management believes that further increases in FDIC insurance expense resulting from special assessments and/or an increase in the base assessment rate are likely.Defined benefit pension plan expense will decline by $675,000 in 2010 as a result of improved performance of the equity markets in 2009. The Corporation’s effective tax rate, or income tax expense as a percentage of book income, declined from 26.3% in 2008 to 18.8% this year.The decline is attributable to a restructuring of the ownership of the Corporation’s REIT entity in December 2008 and a significant increase this year in the size of the Bank’s tax-exempt municipal securities portfolio.The REIT restructuring, which reduced the Corporation’s 2009 income tax burden by approximately $700,000, was done in response to a change in New York State tax law in 2008.The law change deprived the Corporation in 2008 of the tax benefit that had traditionally been derived from its REIT entity and the restructuring restored that benefit.The Bank significantly increased the size of its tax-exempt municipal securities portfolio this year in response to provisions of the American Recovery and Reinvestment Act of 2009 which enabled the Bank to buy certain tax-exempt securities at what it believes to be attractive yields without the usual limitations imposed by the federal alternative minimum tax. In the first quarter of 2009, the Bank opened a commercial banking office in Port Jefferson Station, Long Island.Subsequently in 2009, a full service branch was opened in Bayville, Long Island and the Valley Stream commercial banking office was converted to a full service branch.In January 2010, the Bank opened a full service branch in Sea Cliff, Long Island, and in March 2010 opened another full service branch in Cold Spring Harbor, Long Island.Continued branch expansion in targeted markets on Long Island and in Manhattan remains a key strategic initiative. Overview – 2008 Versus 2007.Earnings per share increased by 17.9%, or $.27 per share, from $1.51 in 2007 to $1.78 in 2008.Net income increased by $1,480,000 from $11,482,000 in 2007 to $12,962,000 in 2008.Returns on average assets (“ROA”) and equity (“ROE”) were 1.10% and 12.87%, respectively, in 2008 as compared to 1.14% and 11.67% in 2007.The improvement in ROE is attributable to increased earnings and share repurchases made pursuant to the Corporation’s share repurchase program. Earnings increased in 2008 largely because of loan growth.From year-end 2007 to year-end 2008 total loans grew by $132.6 million, or 25.2%.Commercial mortgages were up $103.5 million, or 61.0%, traditional residential mortgage loans were up $21.7 million, or 11.1%, and home equity loans were up $18.1 million, or 22.1%.The loan growth resulted from management’s continued efforts to improve the Bank’s current and future earnings prospects by making loans a larger portion of the overall balance sheet.The growth was partially funded by a $31.3 million increase in deposits, with the balance being funded by an increase in overnight borrowings. Also contributing to the increase in earnings was a borrowing and investing strategy undertaken in the latter part of 2007 and continued in 2008.This strategy, which accounts for $127 million of the borrowings under repurchase agreements at December 31, 2008, is primarily responsible for the increase in investment securities of $81.9 million when comparing year-end 2008 to 2007.The borrowings were undertaken to increase current earnings and, for those borrowings with embedded interest rate caps (“caps”), protect the Bank’s future earnings in the event of an increase in interest rates. 13 A decline in interest rates in 2008 is yet another important factor that contributed to the increase in earnings.Earnings increased because the Bank’s interest-bearing deposits are generally shorter in duration than its interest-earning assets and therefore reprice faster in a changing rate environment.In addition, short-term interest rates, which are the primary driver of the rates paid by the Bank on its deposit products, declined more than intermediate and longer-term interest rates, which are the primary drivers of the yields available to the Bank on the repricing and origination of loans and purchase of securities. The Corporation continued its share repurchase program in 2008.Under the program, the Corporation purchased 296,479 shares, representing 4.0% of total shares outstanding at the beginning of the year.This compares to 180,800 shares purchased in 2007, or 2.4% of total shares outstanding at the start of the year.The share repurchase program has historically enhanced earnings per share and return on average stockholders’ equity.The program is estimated to have contributed four cents more to earnings per share in 2008 than 2007.The larger contribution to earnings per share in 2008 is attributable to the full-year impact of the shares purchased in 2007 plus the pro rata impact of the shares purchased throughout 2008. The positive impact on earnings of loan growth, the borrowing and investing strategy, the decline in interest rates and the share repurchase program was partially offset by an increase in noninterest expense of $2.3 million and, as previously discussed, the loss of the tax benefit associated with the Corporation’s REIT entity.The major components of the increase in noninterest expense are a $458,000 increase in FDIC deposit insurance expense, a $460,000 increase in retirement plan expense, and personnel costs and other expenses of branch expansion. 14 Net Interest Income Average Balance Sheet; Interest Rates and Interest Differential.The following table sets forth the average daily balances for each major category of assets, liabilities and stockholders’ equity as well as the amounts and average rates earned or paid on each major category of interest-earning assets and interest-bearing liabilities. Average Interest/ Average Average Interest/ Average Average Interest/ Average Balance Dividends Rate Balance Dividends Rate Balance Dividends Rate Assets: (dollars in thousands) Federal funds sold and overnight investments $ $
